PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/519,482
Filing Date: 14 April 2017
Appellant(s): Illumina Cambridge Limited



__________________
J. Peter Fasse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 16, 2022.

(1)  Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejections Withdrawn in Response to Appellants' Arguments

I.	Double Patenting.
	A.  Double Patenting Rejection
		The provisional double patenting rejection of claims 1, 21, 22, 60 and 61 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over:
		1.	Claims 1-3, 6, 7, 10, 12-14 and 19-28 of US Patent Application 16/356,958 is withdrawn due to the issuance of the application as US Patent No. 11,149,310.
		2.	Claims 16-31 of US Patent Application No. 16/662,060 is withdrawn due to a typographical error. The claims of US16/662,060 are patentably distinct from the instant claims.


II.	Claim Rejections - 35 USC § 112(b).
The rejection of claims 1, 21, 22, 60 and 61 is withdrawn under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		The rejection of claim 1 is withdrawn as being indefinite for the recitation of the term “immobilizing the plurality of contiguously-linked, transposed DNA fragments of step b on a plurality of solid supports” because one of skill in the art, in light of the as-filed Specification, would understand the term.
The rejection of claim 1 is withdrawn as being indefinite for the recitation of the term “attaching the first barcode sequence” because one of skill in the art, in light of the as-filed Specification, would understand the term.


Rejections Maintained in Response to Appellants' Arguments

Claim Interpretation: the term “barcode” is interpreted to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule (e.g., a target nucleic acid sequence, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc.).	


(2)  Response to Arguments
Claims 1, 21, 22, 60 and 61
Appellants’ arguments have been addressed in the order in which they have been presented in the Appellants’ appeal brief. 


I.	35 U.S.C. § 102(a)(1)/(a)(2).
Response to Appellants’ Arguments at pages 13-19 of the Appeal Brief:

A.	35 USC 102 – Shendure et al.: The Claimed Methods are Novel Under 35 USC 102(a)(1)/(a)(2).

	(1)	Fisher, which is an abstract of a presentation by a team of authors from the present application, Illumina, including several inventors from the present application, during a conference held on October 18-22, 2014, is not prior art.

Examiner Response:
As indicated in MPEP 2124: 
in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. Some specific examples in which later publications showing factual evidence can be cited include situations where the facts shown in the reference are evidence "that, as of an application’s filing date, undue experimentation would have been required, In re Corneil, 347 F.2d 563, 568, 145 USPQ 702, 705 (CCPA 1965), or that a parameter absent from the claims was or was not critical, In re Rainer, 305 F.2d 505, 507 n.3, 134 USPQ 343, 345 n.3 (CCPA 1962), or that a statement in the specification was inaccurate, In re Marzocchi, 439 F.2d 220, 223 n.4, 169 USPQ 367, 370 n.4 (CCPA 1971), or that the invention was inoperative or lacked utility, In re Langer, 503 F.2d 1380, 1391, 183 USPQ 288, 297 (CCPA 1974), or that a claim was indefinite, In re Glass, 492 F.2d 1228,1232 n.6, 181 USPQ 31, 34 n.6 (CCPA 1974), or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). See also Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017) (underline added).

As noted in MPEP 2124 supra, an evidentiary reference need not be prior art to the instant application. Fisher et al. is an abstract presented at the ASHG Conference in 2014 (abstract 1698S), wherein ASHG Meetings has indicated that the publication date for the abstracts occurred in early September of 2014, which is before the earliest priority date for the instant application (See; ASHG Meeting Abstract publication date; electronic mail dated August 6, 2020). Additionally:
(1)	Fisher et al. evidences that it was known that contiguity preserving transposition sequencing (CPT-seq) employs a Nextera Tn5 transposition approach that preservers the contiguity and ordering information of the target DNA sequence while inserting a common primer, and optionally index sequences, wherein subsequently the contiguous linked-libraries are processed through the assay while maintaining this contiguity information. 
(2)	Fisher et al. lists authors from the Advanced Research Group at Illumina; as well as, from the Department of Genome Sciences at the University of Washington, wherein the authors are different from the list of inventors for the instant application. 
Thus, the Fisher et al. is relevant to evidence what was known in the art at the time the instant application was filed, and to indicate that characteristics of prior art product were known.


	(2)	Shendure at least fails to describe step (b) including barcodes immobilized on a solid support; and there is no evidence to support the Examiner’s allegations of an inherent contiguously-linked transposed fragments, wherein contiguity of the DNA fragments of the target DNA is maintained by the transposase; that Dr. Gormley believes that the opposite is true; and Shendure describes the opposite of that assertion in invention at paragraph [0103] in the Gormley Decl. #28, 31 and 32.

Examiner Response: 
	It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Moreover:

MPEP 2112.01(I) states: 

where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (underline added). 

MPEP 2112(I) indicates: 

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" (underline added). Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (underline added). In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that, "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 

Appellant’s assertion that Shendure et al. do not teach at least step (b) including barcodes; and there is no evidence to support the Examiner’s allegations of an inherent contiguously-linked transposed fragments, is not persuasive. Based on In re Best; Appellants’ arguments made in the Appeal Brief, the Gormley Decl., and Appellant’s responses to previously mailed Office Actions, the Examiner asserts that instant claim 1, step (b) describes a process that occurs during a transposition reaction as exemplified by Shendure et al.  More specifically:
(1)	Shendure et al. teach capturing contiguity information using the same components to carry out the same process steps in the same order as recited in instant claim 1. Therefore, it would be expected that the same contiguously-linked transposed fragments, wherein contiguity is maintained by the transposases necessarily occurs (See; MPEP 2112.01 - In re Best).

(2)	The instant Appeal Brief, the Gormley Decl., and Appellants’ responses to the previously mailed Office Actions clearly indicate that contiguously-linked transposed fragments, wherein contiguity is maintained by the transposases form during a transposition reaction such as recited in step b. For instance: 
Appeal Brief and Gormley declaration: 
“When we filed the present application, no one in the field had recognized that during library preparation, target DNA could be fragmented yet contiguously-linked by a transposase....one of the key findings that led to the presently claimed methods is that the transposase itself provides a sufficiently stable bond to hold together the fragments of a target DNA thereby maintaining contiguity of the target DNA without the need for any other mechanism or techniques to hold the fragmented target DNA together” (underline added) (Appeal Brief, pg. 20, first partial paragraph; and Gormley decl., pg. 2, #4). 

Appellant’s arguments (filed April 12, 2021):

“Applicant emphasizes that the claimed methods are based on the underlying finding of how the transposases maintain the contiguity of target DNA” (underline added) (See, Applicant Remarks, pg. 13, second full paragraph).

Appellant’s Arguments (filed April 23, 2020): 
“Applicant was the first to recognize that a transposase provides a stable bond to hold together the fragments of a target DNA that the transposase creates through its enzymatic activity, and that this bond is sufficiently stable and lasts for a sufficient duration to maintain contiguity of those fragments before binding the target DNA to a solid support” (underline added) (See, Applicant Remarks, pg. 14; first full paragraph, lines 1-5). 

As noted supra, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (See, MPEP § 2112(I)); and the fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention (See, Abbott Labs v. Geneva Pharms., Inc.) (See, MPEP § 2112(II)). The features recited in step b are clearly taught and enabled in the methods described by Shendure et al.
Thus, contiguously-linked transposed fragments, wherein contiguity of DNA fragments is maintained by the transposases as recited in step (b) occurs when the steps of the process as recited in instant claim 1 are carried out including the methods as recited in Shendure et al.

With regard to contiguity, Shendure et al. teach:
(i) 	when a target DNA sequence is treated with transposase, the target DNA can be broken up into two or more DNA fragments that, prior to the transposase treatment, were connected via one or more spatial relationships, wherein these spatial relationships can be determined by capturing contiguity information using methods described herein (interpreted as capturing contiguity) (paragraph [0057]); and

(ii)	in vitro transposition is inexpensive as a single volume, aqueous-phase, enzymatic reaction, wherein Examples 1-3 are directed at the development of massively parallel methods that exploit in vitro transposition to inform short-range, mid-range, and long-range contiguity, while Example 4 is directed at the development of methods that exploit in vitro methylated transposition to capture contiguity information (interpreted as a transposition reaction in solutions; and persevering contiguity as recited in claim 1b) (See; Examples; and paragraph [0103]).

With regard to Step 1b, Shendure et al. teach: 

(i)	the methods include treating a target DNA sequence with a transposase resulting in one or more fragmentation or insertion events; adding or inserting one or more recognition sequences to the target DNA sequence (i) during the transposase treatment of (ii) during a subsequent amplification; sequencing the treated DNA; and capturing contiguity information (interpreted as contiguously-linked transposed fragments);

	(ii)	Example 1 discloses preserving information as to the pairing of fragmented DNA molecules using unique barcodes; and that a Y-adaptor approach is illustrated in Fig. 23 including the use of Tn5 transposase to catalyze adaptor insertion, wherein transposition results in one of the ME adaptors being directly linked with the other remaining bound via hybridization; and wherein transposons can carry the same or unique barcodes (interpreted as fragmenting, inserting, contiguously-linking, and maintaining contiguity) (See; paragraphs [0114]; and [0134]-[0135]); 

	(iii)	that many clonal copies of a barcoded oligo ending in the mosaic end sequence (ME) are immobilized at their 5’ ends on each bead, wherein these beads can be generated by emulsion PCR, including beads coated in a primer flanked, degenerate, monoclonal barcode oligonucleotide terminating in the dsDNA transposase recognition sequence (interpreted as a barcoded oligo comprising, in order, a first primer binding site, a barcode sequence, and a complementary capture sequence as recited in claim 1b); and

	(iv)	 emulsion transposition and bead capture, wherein beads coated by oligos with an internal, inverted base one the bead-distal 3’ side of the inverted base is a primer site flanked, degenerate, monoclonal barcode, and a fixed adaptor sequence (“N1 prime”), which are emulsified with substrate (e.g., HMW gDNA) and transposase pre-loaded with oligos 5’-N1-ME, such that transposition proceeds within each droplet, generating fragments covalently linked to the 5’N1-ME sequence wherein, after heating and cooling, 5’-N1 flanked fragments generated by transposition anneal to the free ends of bead-bound oligos (interpreted as binding, fragmenting, transposing prior to immobilizing by hybridizing an adaptor sequence of one of the transposons, and attaching as recited in claim 1).

Thus, the instant claims describe a characteristic that is a necessary feature or result of a prior-art embodiment as taught by Shendure et al. and, thus, the claims are anticipated.


	(3)	Shendure fails to teach that steps (a)-(d) be carried out in a single reaction compartment, wherein Dr. Gormley addressed the Examiner’s mistaken interpretation of the claim elements in his declaration. Shendure’s methods are either significantly different from instant claim 1, or require separate reaction compartments as indicated by the terms “compartment-specific barcodes” and “droplet-specific barcodes”.

Examiner Response: 
	Instant claim 1 does not recite any specific “single reaction compartment”. The instant Specification does not define a “single reaction compartment”. Thus, the single reaction compartment of instant claim 1 can encompass any single reaction compartment (e.g., a flask, a laboratory, a bulk solution, an aqueous droplet, a well, a plate, a flow cell, an emulsion; a plurality of emulsion droplets, a plurality of aqueous droplets, etc.). It is noted that: 

Appellant states (and highlights) in the Gormley Decl.:
“the claimed methods use a bulk solution with all the solid supports (e.g., beads) in the same liquid, bulk solution, and in a single compartment” (underline added) (See; Appeal Brief, pg. 18, first full paragraph; and Gormley Decl., pg. 14, #33).


The published Specification recites:

FIGS. 30 and 31 show the schematics of indexed clonal bead transposition in a single reaction vessel (one pot) and the results of the transposition” (underline added) (paragraph [0050]).

	Clearly, Appellant’s arguments, and the Gormley Decl. (#33) are not commensurate in scope with the limitations as recited in instant claim 1. Instant claim 1 does not require a “bulk solution” or “beads”.

With regard to a single reaction compartment, Shendure et al. teach: 
	(i)	the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein when a “single-step” method is used to generate sequencing libraries from bacterial colonies, transposition can be performed followed by PCR with no cleanup step (interpreted as steps a-d carried out in an emulsion as a single reaction compartment); 

	(ii)	Figure 19 illustrates transposition and polymerase extension in a single reaction volume with no intervening manipulations, wherein transposase drives fragmentation, and polymerase drives gap closure and primer extension to append barcode (A) bearing adaptor (interpreting a single volume as a single reaction compartment) (See; paragraph [0031]);

	(iii)	primers bearing droplet-specific barcodes will amplify many fragments derived from the same molecule within each droplet (interpreting each droplet as a single reaction compartment); and 

	(iv)	the method can be used in transposome fragmentation followed by PCR within a single emulsion, wherein each method described (2B and 2C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead (interpreting steps a-d are carried out in a plurality of the same emulsion droplets as a single reaction compartment). 

	Thus, Shendure et al. teach all of the limitations of the claims.


	(4)	The Gormley decl. indicates that it is clear that Shendure teaches the use of multiple compartments, wherein the Examiner’s interpretation of the term “within a single emulsion” as indicating a ‘single reaction compartment’ in the Final Office Action contradicts the standard meaning of the terms “emulsion” and “single compartment”. Further proof of the Examiner’s mistaken interpretations of the claim terms comes in the form of the Examiner’s own excerpts taken from Shendure, which refer to “compartment-specific barcodes” and “droplet-specific barcodes” (See, final action at pgs. 10 and 22), wherein each of these droplets is a separate compartment. 

Examiner Response:
Please see the discussion supra regarding the Examiner’s response to Appellant’s arguments regarding a “single reaction compartment”. Moreover, Appellant has not provided any indication as to the standard meanings for the terms “emulsion” and “single compartment” as understood by those of skill in the art, and/or how these meanings differ from the Examiner’s interpretation of these terms.


	(5)	In the instant method, because each solid support in the presently claimed method has a unique barcode, at least two fragments have the same unique barcode due to the long sequence wrapping around the bead as shown in Figs. 18 and 19, wherein the contiguity information can be determined by identifying barcode sequences, which is different from the method of deriving contiguity information in Shendure, where the molecules have to be physically “trapped” in the emulsion. Moreover, the Examiner interprets both an emulsion and a single droplet as a “single reaction compartment”, which cannot both be correct because an emulsion that contains 1000s of single droplets cannot possibly be a “single reaction compartment”.

Examiner Response:
	Please see the discussion supra regarding the term “single reaction compartment”. Moreover, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Appellant’s arguments are not commensurate in scope with the limitations as recited in instant claim 1. Instant claim 1 does not recite “beads”; that “each solid support comprises a unique barcode”; “sequencing”; “identifying barcode sequences” and/or “obtaining contiguity information”. Instant claim 1 does not recite (or require) steps that are different from what is taught by Shendure et al. Thus, the claims remain rejected for the reasons of record.



II.	35 U.S.C. § 103.

A.		35 USC 103 – Gormley et al. (referred to herein as “Gormley PCT”): The Claimed Methods are Patentable Under 35 USC 103.

Response to Appellants’ Arguments at pages 19-30 of the Appeal Brief:

		(1)		Appellant asserts that: (i) no combination of Gormley PCT provides a method of preparing a barcoded DNA library as recited in pending claim 1; (ii) Gormley PCT is not related to preserving contiguity because the capture of DNA fragments onto the flowcell is performed without any transposomes and before any adaptor is added, such that the DNA or RNA sequence have no contiguity information when immobilized on the flowcell; and (iii) the Examiner makes broad and unreasonable interpretations without considering Dr. Gormley’s expert opinion, which is based on his own research (Gormley Decl.). The method in the current application requires contacting the target DNA with the transposome complexes and tagmenting the target DNA (which includes cutting the target DNA into fragments and not dissociating the linked product complexes) before capturing the tagmented DNA on the solid support.

Examiner Response:
It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including wherein the target DNA is immobilized to a support prior to the transposition reaction. The method as asserted by Appellant for the preservation of contiguity of DNA fragments is not commensurate in scope with the method as recited in instant claim 1. Instant claim 1 is broadly recited, and there is no indication that the DNA fragments cannot be bound to a solid support prior to carrying out a transposition reaction (e.g., binding immobilized target DNA to a plurality of transposome complexes; carrying out a transposition reaction; immobilizing the transposed fragments to beads coated with primers for amplification and/or sequencing; and attaching the barcode sequence). Thus, Gormley PCT recites the same steps that are carried out in the same order as recited in instant claim 1, such that one of ordinary skill in the art would expect the contiguously-linked, transposed fragments to necessarily be present.


		(2)		No combination of Gormley PCT provides a method of preparing a barcoded DNA library as recited in pending claim 1 including: (i) Gormley PCT fails to provide an immobilized oligonucleotide comprising a first primer binding site, a first barcode sequence, and an complementary adaptor sequence; and (ii) that Gormley PCT does not even mention barcodes in its disclosed methods, or use the terms “contiguous” or “contiguity” in its disclosed methods.

Examiner Response: 
	As noted in MPEP 2111.04(I):
“the determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))”.

	As an initial matter, the term “thereby producing a library of barcoded, linked DNA fragments”, is not given patentable weight because it simply expresses the intended result of a process step positively recited. Moreover, it is noted that tagmentation, including tagmentation as carried out in the methods of Gormley PCT, refers to tagging DNA for analysis (e.g., barcoding). As previously discussed, Gormley PCT teach the same reactions that are carried out in the same order, such that contiguously-linked fragments would be expected to be necessarily present.

(I)	With regard to barcodes, Gormley PCT teach: 
	(i)  	DNA:DNA duplex tagging to preserve strand information (interpreted as barcoding);

	(ii)	in vitro transposition reaction to tag DNA:RNA or DNA:DNA duplexes, wherein a tag comprises a nucleotide sequence that permits identification, recognition and/or molecular or biochemical manipulation of DNA to which the tag is attached (interpreting a tag as a barcode); and that while a tag (e.g., a tag sequence can be included in the transferred strand of the strand of the transposon) can be used to preserve strandedness or strand information, it is not required (See; pgs. 9-10).

	(iii)	Claim 1: A method of tagging nucleic acid duplexes comprising the steps of:
		(a) providing a transposase and a transposome composition;
		(b) providing one or more nucleic acid duplexes immobilized on a support (including beads); and 
		(c) contacting the transposase and transposon composition with the one or more nucleic acid duplexes, wherein the one or more nucleic acid duplexes and transposon composition undergo a transposition reaction to produce one or more tagged nucleic acid duplexes; and
		Claim 4: the method of claims 1 to 3, wherein the support comprises a plurality of immobilized primers.

Gormley PCT clearly teach the addition of tags to DNA fragments and, therefore, Gormley PCT clearly teach barcodes.


(2)	With regard to the structure of the oligonucleotide, Gormley PCT teach:

	(i)	methods that result in the preservation of strandedness or strand-specific information during sequencing. For example, Figure 8 illustrates DNA:DNA duplex tagging:
			(a)  ssDNA is fragmented and the fragments labeled with polynucleotides by TdT (also interpreted as barcodes);
			(b)  the fragments are added to a support and captured via hybridization of the polyT tail with its complement immobilized on the solid support, or captured by one or more immobilized primers comprising a complementary sequence (interpreted as comprising a primer binding such as the site at P7 + polyA);
			(c)  the hybridized ssDNA molecules are converted to a DNA:DNA duplex;
			(d)  treated with a transposome complex or composition comprising a transposase and an adaptor duplex (i.e., transposon) of a P5-seq sequence is used to tagment the duplex (e.g., an ME with P5) is used to tagment the duplex, wherein the transposon complex can comprise a tag sequence, wherein the reaction can comprise extension of the DNA strand; and
			(e)  amplification and sequencing, wherein sequencing is achieved with a primer annealed to the tagmented adaptor or at the other end to the capture probe (interpreted as the 3’ end comprising a capture sequence) (See; pgs. 4-5; and Figures 2, 4 and 8).

    PNG
    media_image2.png
    175
    776
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    181
    847
    media_image3.png
    Greyscale


                      
    PNG
    media_image4.png
    177
    297
    media_image4.png
    Greyscale

(interpreting fragments labeled with polynucleotides, and tagmenting the duplex as barcoding; interpreting the  polynucleotides, adaptor, ME and/or tag sequence as a first barcode; and Figs. 2 and 8 showing the transposition reaction producing an immobilized oligonucleotide comprising, in order, a first primer binding site, a barcode; and a complementary capture sequence such as for capturing a sequencing primer; as well as, contiguously linked transposed DNA fragments; and attaching a barcode)
		Thus, Gormley PCT teach all of the limitations of the claims including barcodes and oligonucleotides as recited in instant claim 1c.


		(3)	The Examiner: (i) makes broad and unreasonable interpretations including the term “preserving strand-specific information” as “maintaining contiguity”; (ii) maintained her broad interpretations without taking into consideration Dr. Gormley’s expert opinion; and (iii) has made numerous errors in interpreting elements of the claims to support her mistaken conclusions because Dr. Gormley notes that Gormley PCT has nothing to do with maintaining contiguity.

Examiner Response:
		With regard to maintaining contiguity please see the discussion supra. Moreover, the Examiner asserts that based on In re Best; Appellant’s arguments made in the Appeal Brief, the Gormley Decl., and Appellants’ responses to previously mailed Office Actions, the Examiner asserts that instant claim 1, step (b) describes a process that occurs during a transposition reaction as exemplified by Gormley PCT, wherein the methods as taught by Gormley PCT are conducted using the same components, and the same steps in the same order, such that the same result is expected including producing a plurality of contiguously-linked transposed DNA fragments, wherein contiguity of DNA fragments of the DNA is maintained by the transposases.


	(4)	Dr. Gormley does not agree with the USPTO’s interpretation of the term “barcode”, or that a flowcell having grafting primers and probes on the surface contains a “barcode” because a probe or primer contains a sequences that is identical to at least part of the target sequence, while a barcode is a surrogate representation of the sequence information of the target. There is no barcode sequence involved in this method.

The term “barcode” is not defined by the claims, or in the as-filed Specification. Moreover, the term “barcode” is interpreted by the Examiner to refer to any nucleic acid sequence (or a portion thereof) that is capable of assisting in the identification of a molecule (e.g., a target nucleic acid sequence, a primer, probe, random sequence, aptamer, universal sequence, label, tag, etc.).	Thus, the term “barcode” can refer to any nucleic acid sequence including a sequence present in a probe sequence,  primer sequence, oligonucleotide sequence, adaptor sequence, ME, and/or tag sequence.


(5)	Gormley PCT has nothing to do with immobilizing the contiguously-linked DNA fragments on the solid support.

Please see the discussion supra regarding instant claim 1. The Examiner believes that Appellant’s arguments are not commensurate in scope with the limitations as recited of instant claim 1.


		(6)	It is important to understand that because the DNA fragments are contiguously linked by the transposase of the transposome complex, they are immobilized via hybridization of the adapters on the transposons (of the transposome complexes) and the complementary capture sequence on the solid support).

Examiner Response: 
		Please see the discussion supra regarding the Examiner’s response to Appellant’s arguments. As previously noted, Gormley PCT teach adding a 3’ adaptor to the ssDNA molecules, the 3’ adaptor comprising a sequence complementary to the plurality of immobilized primer, and hybridizing the 3’-adaptor ligated ssDNA molecules to the immobilized primers (claim 12); and that a transposome complex comprising a transposase and an adaptor duplex of a P5-seq sequence is used to tagment the duplex (interpreted as hybridizing the adaptor sequence of a transposon to a complementary capture sequence).


		(7)	Dr. Gormley (in the Gormley decl.) disagrees with the USPTO’s interpretation of the term “arrays”.

Examiner Response: 
		The Examiner notes that instant claims do not recite the term “arrays”. Thus, the term is not germane to the issue of patentability of the instant claims.


		(8)	Dr. Gormley (in the Gormley Decl.) addresses the secondary reference, Gormley ‘324 (pg. 36), wherein in the currently claimed method, the stability of the DNA fragments is maintained in solution by the transposases, such that to capture contiguity information, the barcode information needs to be transferred to the surface of the solid support after tagmentation by having a surface of complementary primers, wherein Gormley ‘324 does not disclose this method.

Examiner Response: 
	Instant claim 1 does not recite the apparently critical features disclosed by Appellant, wherein the DNA fragments must be free in solution that undergo transposition, and then are captured on solid supports having a surface of complementary primers. MPEP 2164.08(c) states:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976).

Applicant asserts in the Appeal Brief that Gormley PCT does not teach a critical feature of the currently claimed method, that the transposases maintain stability of the DNA fragments in solution prior to immobilization of the fragments to a solid support. Thus, the claim is not enabled because one or more critical features of the invention are not recited in instant claim 1. 


B.	35 USC 103 as to Shendure et al. - The Examiner erred in rejection claims 1, 21, 22, 60 and 61 as being unpatentable over Shendure.

Response to Appellants’ Arguments at pages 30-31 of the Appeal Brief.

		 (1)		Fisher is not prior art to the present application.

Examiner Response:
		Please see the discussion supra regarding the Examiner’s response to Appellants’ arguments with regard to Fisher et al. indicating that Fisher et al. was published before the earliest claimed priority date. 

		(2)		The Examiner ignored Dr. Gormley’s expert opinions in his Declaration distinguishing Shendure from the currently claimed methods, as discussed supra.


Examiner Response:
		Please see the discussion supra regarding the Examiner’s response to Appellants’ arguments with respect to Shendure et al.; the teachings of Shendure et al.; that a method carried out under the same conditions and in the same order would be expected to produce contiguously-linked DNA fragments; and that Appellant’s arguments are not commensurate in scope with the limitations as recited in instant claim 1.


		(3)		There is no motivation for one of ordinary skill in the art to modify any existing methods described by Shendure, even in combination with Fisher, to arrive at the presently claimed methods, much less with a reasonable expectation of success.


Examiner Response:
Please see the discussion supra regarding the Examiner’s response to Appellants’ arguments with respect to Shendure et al. Additionally, MPEP 2144(I) recites that; 
“[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Moreover, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation to modify the method of preparing DNA samples for sequencing as exemplified by Shendure et al. to include fragmenting and tagging DNA using transposome complexes comprising transposons and transposases as disclosed by Shendure et al. with a reasonable expectation of success in preparing nucleic acid sample for sequencing; and/or in providing an ultra-low cost, massively parallel sequencing method for capturing contiguity information at diverse scales.
Furthermore, Appellant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons of record.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/AMY M BUNKER/
Amy M Bunker
Primary Examiner, Art Unit 1639


Conferees:
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639          

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.